Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  
In claim 11, “wherein the receptacle includes up upwardly…” should read “wherein the receptacle includes an upwardly…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “…the resin container comprising: a housing enclosing an internal reservoir and an impeller and including a leading and trailing end…”. It is unclear how the recited structural elements are hierarchically grouped. For example, it is unclear whether the housing encloses all the succeeding recited elements or if the housing encloses only an internal reservoir and an impeller, while the resin container comprises the leading and trailing ends. 
Similarly, claim 19 recites the limitation, “…the resin container comprising: a housing enclosing an internal reservoir and including a leading and trailing end…”. It is unclear how the recited structural 
For examination purposes, claim 1 will be read in light of the specification as follows:
“the resin container comprising the resin container comprising: 
a housing enclosing an internal reservoir and an impeller; and
including a leading and trailing end…”
Similarly, claim 19 will be read as follows:
“the resin container comprising the resin container comprising: 
a housing enclosing an internal reservoir; and
including a leading and trailing end…”
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 14 fails to further limit the subject matter of its dependent claim 1, because the recitation of the receptacle is not a required subject matter of the claimed invention.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1 – 2, 8, 13 – 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hogan (U.S. Patent Pub. No. US 2008/0225637 A1) in view of Engels et al. (U.S. Patent Pub. No. US 2012/0175383 A1) herein after Engels and further in view of Lee (European Patent App. No. EP 0131414 A2) (Copy provided).
Regarding claim 1, the claim makes clear via recitation of “for” clause that the “a three dimensional printing system”, “three dimensional article”, “receptacle”, and “print engine” are not required elements of the claimed invention, but instead items with which the claimed structure could be used during an intended operation. 
Hogan teaches a resin container (21) comprising: 
a housing (41) enclosing an internal reservoir (see modified Fig. 6A-C) and an impeller (28 including blades 32, 32a and 32b, Fig. 3C and 7B); and
including a leading and trailing end (see modified Figs. 3A-C) relative to a direction of installation (see [0040] and see modified Fig. 3A-C) of the resin container (21) into the receptacle (15), the leading end including:    
a fluid outlet (29) extending downwardly from the leading end (see modified Fig. 3A-C) at a first lateral location (see modified Fig. 6A-B); 
an impeller (28) (see [0037]; agitation motor (27) coupled to drive shaft (31) of agitator (28) and extending downwardly from the leading end at a third lateral location (see modified Fig. 6A-B).
However, Hogan fails to explicitly teach a gear coupled to the impeller via agitation motor (27).

Furthermore, Hogan also fails to teach an electrical connector extending downwardly from the leading end at a second lateral location. 
Lee teaches an electrical connector (214, 243; Pg. 2, lines 25 – 28) extending downwardly from the leading end (at 229) at a second lateral location of the container (209) (see Fig. 1). Lee’s teaching of an electrical connector provides the benefit of eliminating quality control difficulties in dispensing fluids in order to obtain accurate and repeatable compositions of dispensed material (see Fig. 1; Abstract; Pg. 1, lines 8 – 12). Hogan and Lee are considered analogous art as they both are in the field of dispensing apparatus and methods for fluids such as paint, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the resin container as taught by Hogan to incorporate teachings of Lee to provide an electrical connector (243) extending downwardly from the leading end (at 229) at a second lateral location of the container (209). Doing so would be advantageous for eliminating quality control difficulties in dispensing fluids in order to obtain accurate and repeatable compositions of dispensed material (see Fig. 1; Abstract; Pg. 1, 


    PNG
    media_image1.png
    645
    654
    media_image1.png
    Greyscale

Modified Fig. 3A-C

    PNG
    media_image2.png
    862
    647
    media_image2.png
    Greyscale

Modified Fig. 6A-B
Regarding claim 2, Hogan teaches the resin container (21) having a housing (41) including an upper portion (45) and a lower portion (42) that couple together to define the internal reservoir there between (see modified Fig. 6A-B). 
Regarding claim 8, Hogan teaches the resin container (21) having the first, second, and third lateral locations being arranged along a first lateral axis of the resin container (21) (see modified Fig. 6A-B). 
Regarding claim 13, Hogan teaches the resin container (21), receptacle (15) having an upper portion (see modified Fig. 1 and 3B) with a guiding feature (see modified Fig 1 and 3B) and a lower interface portion (see modified Fig 1 and 3B), the resin container (21) having a guiding feature (24) that engages the receptacle guiding feature (see modified Fig 1 and 3B and [0035]) when the resin container is inserted into the receptacle (brackets 24 engage with shell 21), there by aligning the leading end of the container with the lower interface portion (see [0035]; “Below the shell 21 is a pair of brackets 24 that connect the canister 15 to a fluid pump 25”). 
Hogan teaches all structure limitations of claim 13, therefore the intended function of assuring that a fluid outlet, an electrical connector, and a gear properly interfacing with the lower interface portion is achieved. Furthermore, Hogan teaches a fluid pump (26) (and thereby fluid outlet (29)) properly interfacing with the lower interface portion of canister (15) as evident by paragraph [0035]. 

    PNG
    media_image3.png
    666
    751
    media_image3.png
    Greyscale

Modified Fig. 1 and 3B
Regarding claim 14, Hogan teaches the resin container (21), receptacle (15) having an upper portion with an opening (Lid 22; Fig. 2) that is complementary to an outer surface of the resin container (21) and assures a proper angular insertion orientation relative to a vertical axis (see [0035]). 
Regarding claim 15, Hogan teaches the resin container (21), housing (41) having a vertical outside surface (Fig. 4A-B) with laterally extending features (brackets 24, extending below housing 41; see Fig. 3C).  
Regarding claim 16, Hogan teaches the resin container (21) including an outer shell (see [0035]) that covers (Fig. 3A) at least some of the laterally extending features (24). 
Regarding claim 17, Hogan teaches the resin container (21) wherein one of the laterally extending features (24) is a guiding feature (see [0035], brackets (24) that connect the canister (15)), the shell (21) includes an opening through which the guiding feature extends (Fig. 3A-C). 
Regarding claim 19, the claim makes clear via recitation of “for” clause that the “a three dimensional printing system”, “three dimensional article”, “receptacle”, and “print engine” are not required elements of the claimed invention, but instead items with which the claimed structure could be used during an intended operation. 
Hogan teaches a resin container (21) comprising:
a housing (41) enclosing an internal reservoir (see modified Fig. 6A-C); and
including a leading and trailing end (see modified Figs. 3A-C) relative to a direction of installation (see [0040] and see modified Fig. 3A-C) of the resin supply (viscous fluids see [0005]) into the receptacle (15), the leading end having a peripheral edge (modified Fig. 6A-B) and including:    
an impeller (28) (see [0037]; agitation motor (27) coupled to drive shaft 31 of agitator 28) within the internal reservoir (see modified Fig. 6A-C) for stirring resin; 
a fluid outlet (29) extending downwardly from the leading end (see modified Fig. 3A-C) of the housing (41) at a first (lateral) location (see modified Fig. 6A-C)

Engels teaches a gear (38) coupled by a drive mechanism such as a motor (39) to stirring element (35) (see Fig. 6). Engel provides the benefit of flexibility by having the capability of moving the driving mechanism in and out of engagement via the gear in order to reduce the risk of misalignment of the driving element and the driven stirring element (see [0023]). Hogan and Engels are considered analogous art as they both teach fluid dispenser apparatus for dispensing viscous fluids such as paints, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the agitation motor and impeller as taught by Hogan to incorporate teachings of Engels to explicitly provide a gear coupled to the impeller via a motor. Doing so would be advantageous for having the flexibility of moving the driving mechanism in and out of engagement via the gear in order to reduce the risk of misalignment of the driving element and the driven stirring element (see [0023]).  
Furthermore, Hogan also fails to teach an electrical connector extending downwardly from the leading end of the housing at a second lateral location between the gear and the peripheral edge. 
Lee teaches an electrical connector (243; Pg. 2, lines 25 – 28) extending downwardly from the leading end of the housing (at 229) at a second lateral location of the container (209) (see Fig. 1). Lee’s teaching of an electrical connector provides the benefit of eliminating quality control difficulties in dispensing fluids in order to obtain accurate and repeatable compositions of dispensed material (see Fig. 1; Abstract; Pg. 1, lines 8 – 12). Hogan and Lee are considered analogous art as they both are in the field of dispensing apparatus and methods for fluids such as paint, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the resin container as taught by Hogan to incorporate teachings of Lee to provide an electrical connector (243) extending downwardly from the leading end of the housing (at 229) at a second lateral 
Furthermore, the teaching of a gear coupled to the impeller by Hogan in view Engels achieves the structural limitation of the fluid outlet (29) being located at a first (lateral) location between the gear and the peripheral edge (see modified Fig. 6A-B). Similarly, the teaching of an electrical connector extending downwardly from the leading edge by Hogan in view of Lee achieves the structural limitation of the electrical connector of Lee being located at a second (lateral) location between the gear and the peripheral edge (see modified Fig. 6A-B).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hogan (U.S. Patent Pub. No. US 2008/0225637 A1) in view of Engels et al. (U.S. Patent Pub. No. US 2012/0175383 A1) and Lee (European Patent App. No. EP 0131414 A2) (Copy provided) as applied to claim 2 above, and further in view of Frankel et al. herein after Frankel (U.S. Patent Pub. No. US 2001/0002891 A1). 
Regarding claim 3, Hogan teaches the resin container (21), housing (41) having an upper portion (45) and a lower portion (42) that have overlapping cylindrical surfaces (see Fig. 6B and modified Fig. 6A-B showing upper portion 45a overlapping between filter element 40 with the lower portion 42a; Also both portion further overlapping with inside cylindrical surface of container 21). However, Hogan fails to teach the overlapping cylindrical surfaces compressing an O-ring therebetween to provide a fluid seal. 
Frankel teaches an O-ring (730) that is compressed by a container bottom (604) in between the lower end (713) of container (630) in order to secure container bottom (604) to lower end (713) of container (630). Frankel’s teaching of an O-ring adds the benefit of additional security and redundancy .  
Claims 4 – 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hogan (U.S. Patent Pub. No. US 2008/0225637 A1) in view of Engels (U.S. Patent Pub. No. US 2012/0175383 A1) and further in view of Lee (European Patent App. No. EP 0131414 A2) (Copy provided) as applied to claim 1 above.
Regarding claim 4, Hogan teaches the resin container (21) wherein, a third lateral location is a substantially central location (see modified Fig. 6A-B; impeller 28 at third lateral location). However, Hogan fails to explicitly teach an axis of a gear being aligned with a rotational axis of the impeller. 
Engels teaches a gear (38) and its axis (see Fig. 6) being aligned with a rotational axis of the stirring element (35) (impeller) and driven by a mechanism such as a motor (39). Engel provides the benefit of flexibility by having the capability of moving the driving mechanism in and out of engagement via the gear in order to reduce the risk of misalignment of the driving element and the driven stirring element (see [0023]). Hogan and Engels are considered analogous art as they both teach fluid dispenser apparatus for dispensing viscous fluids such as paints, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the impeller located at the third lateral location that is a substantially central location as taught by Hogan to 
Regarding claim 5, Hogan teaches the resin container having a leading end of the container (see modified Fig. 3A-C) having a lateral edge (see modified Fig. 6A-B), the first lateral location is between the central location (third lateral location in Fig. 6A-B is a central location) and the lateral edge (see modified Fig. 6A-B).
Regarding claim 6, Hogan teaches the resin container (21) having a leading end of the container (see modified Fig. 3A-C) having a lateral edge (see modified Fig. 6A-B), the second lateral location is between the central location (third lateral location in Fig. 6A-B is a central location) and the lateral edge (see modified Fig. 6A-B). 
Regarding claim 7, Hogan teaches the resin container (21) having the first, second, and third lateral locations (see modified Fig. 6A-B) are arranged along a lateral axis (First Lateral Axis, Y in modified Fig. 6A-B) of the resin container. 
Regarding claim 18, Hogan teaches the resin container (21) having an impeller (28) including a vertical shaft (31) about which the impeller rotates (see [0035] and [0036]; motor 27 rotates agitator 28). However, Hogan fails to explicitly teach a gear including an upwardly extending threaded shaft that is received into the vertical shaft of the impeller to couple the gear to the impeller. 
Engels teaches a gear (38) coupled to a stirring element (35) (impeller) and shaft (36) by a drive mechanism such as a motor (39), the shaft (36) being rotatably mounted to stirring element (35) (impeller) (see [0048], first sentence). Engel also teaches the gear including an upwardly extending threaded shaft that is received into the vertical shaft (36) (see modified Fig. 6 and 7A-B). Engel provides the benefit of flexibility by having the capability of moving the driving mechanism in and out of 

    PNG
    media_image4.png
    580
    497
    media_image4.png
    Greyscale

Modified Fig. 6 and 7A-B
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hogan (U.S. Patent Pub. No. US 2008/0225637 A1) in view of Engels (U.S. Patent Pub. No. US 2012/0175383 A1)  and further in view of Lee (European Patent App. No. EP 0131414 A2) (Copy provided) as applied to claim 8 above.
Regarding claim 9, Hogan teaches the resin container (21) wherein a second lateral direction is perpendicular to the first lateral direction (see modified Fig. 6A-B showing a first lateral direction (Y) and a second lateral direction (X) is perpendicular to the first lateral direction). However, Hogan fails to teach an electrical connector including an arrangement of contact pads.
Lee teaches an electrical connector (214, 243; Pg. 2, lines 25 – 28) including an arrangement of contact pads (243 socket connections serve as contact pads as they are a means for an electrical contact) that face in a second lateral direction that is perpendicular to the first lateral direction (contacts 243 are protruding out the page [i.e. in a second lateral direction] and are perpendicular to the first lateral direction [i.e. going horizontally across the page] as illustrated in Fig. 1). Lee’s teaching of an electrical connector provides the benefit of eliminating quality control difficulties in dispensing fluids in order to obtain accurate and repeatable compositions of dispensed material (see Fig. 1; Abstract; Pg. 1, lines 8 – 12). Hogan and Lee are considered analogous art as they both are in the field of dispensing apparatus and methods for fluids such as paint, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first and second lateral location that are perpendicular to each other as taught by Hogan to incorporate teachings of Lee to provide therebetween an electrical connector including an arrangement of contact pads that would face in a second lateral direction that is perpendicular to the first lateral direction. Doing so would be advantageous for eliminating quality control difficulties in dispensing fluids in order to obtain accurate and repeatable compositions of dispensed material (see Fig. 1; Abstract; Pg. 1, lines 8 – 12). Furthermore, Lee’s teachings of an electrical connector and memory device (Pg. 4, line 35 and Pg. 5, line 1) not only provide the benefit of accuracy when dispensing fluids but also provide consistency in .
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hogan (U.S. Patent Pub. No. US 2008/0225637 A1) in view of Engels (U.S. Patent Pub. No. US 2012/0175383 A1)  and further in view of Lee (European Patent App. No. EP 0131414 A2) (Copy provided) as applied to claim 1 above.
Regarding claim 10, Hogan teaches the resin container (21) wherein there is a lateral direction (see modified Fig. 6A-B), however fails to teach an electrical connector including an arrangement of contacts that face in said lateral direction. 
Lee teaches an electrical connector (214, 243; Pg. 2, lines 25 – 28) including an arrangement of contact pads (243 socket connections serve as contact pads as they are a means for an electrical contact) that faces a lateral direction (contacts 243 protruding out the page as illustrated in Fig. 1). Lee’s teaching of an electrical connector provides the benefit of eliminating quality control difficulties in dispensing fluids in order to obtain accurate and repeatable compositions of dispensed material (see Fig. 1; Abstract; Pg. 1, lines 8 – 12). Hogan and Lee are considered analogous art as they both are in the field of dispensing apparatus and methods for fluids such as paint, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lateral location as taught by Hogan to incorporate teachings of Lee to provide an electrical connector including an arrangement of contact pads that would face in lateral direction. Doing so would be advantageous for eliminating quality control difficulties in dispensing fluids in order to obtain accurate and repeatable compositions of dispensed material (see Fig. 1; Abstract; Pg. 1, lines 8 – 12). Furthermore, Lee’s teachings of an electrical connector and memory device (Pg. 4, line 35 and Pg. 5, line 1) not only provide the benefit of accuracy when dispensing fluids but also provide consistency in 
Regarding claim 11, Hogan teaches the resin container (21), receptacle (15), but fails to teach the receptacle including an upwardly extending electrical connector and the upwardly extending electrical connector engaging the electrical connector of the resin container with a lateral contact force. 
Lee teaches a receptacle (244) including an upwardly extending electrical connector (215, 251; Pg. 2, lines 25 – 28) engaging the electrical connector (214, 243; Pg. 2, lines 25 – 28) of the resin container (209) with a lateral contact force (Pg. 5, line 14 – 15). Lee’s teaching of an electrical connector provides the benefit of eliminating quality control difficulties in dispensing fluids in order to obtain accurate and repeatable compositions of dispensed material (see Fig. 1; Abstract; Pg. 1, lines 8 – 12). Hogan and Lee are considered analogous art as they both are in the field of dispensing apparatus and methods for fluids such as paint, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the receptacle as taught by Hogan to incorporate teachings of Lee to provide the receptacle with an upwardly extending electrical connector and the upwardly extending electrical connector engaging the electrical connector of the resin container with a lateral contact force. Doing so would be advantageous for eliminating quality control difficulties in dispensing fluids in order to obtain accurate and repeatable compositions of dispensed material (see Fig. 1; Abstract; Pg. 1, lines 8 – 12). Furthermore, Lee’s teachings of an electrical connector and memory device (Pg. 4, line 35 and Pg. 5, line 1) not only provide the benefit of accuracy when dispensing fluids but also provide consistency in dispensing compositions relative to the desired characteristics of the composition being dispensed (Abstract).


Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hogan (U.S. Patent Pub. No. US 2008/0225637 A1) in view of Engels (U.S. Patent Pub. No. US 2012/0175383 A1) and further in view of Lee (European Patent App. No. EP 0131414 A2) (Copy provided) as applied to claim 11 above and further in view of Braun (U.S. Patent Pub. No. US 2016/ 0120367 A1)
Regarding claim 12, Hogan teaches a resin container (21) and receptacle (15) but fails to teach an upwardly extending electrical connector of the receptacle (15) including an array of spring loaded contacts. Hogan further fails to teach a downwardly extending electrical connector of the resin container (21) having an array of contact pads, where the spring loaded contacts [of the upwardly extending electrical connector of the receptacle] compress and engage the contact pads [of the downwardly extending electrical connector of the resin container].  
Lee teaches the resin container (209) wherein a receptacle (244) includes an upwardly extending electrical connector (215, 251; Pg. 2, lines 25 – 28) with contacts (251). Further, Lee also teaches a downwardly extending electrical connector (214, 243; Pg. 2, lines 25 – 28) of the resin container (209) having an array of contact pads (243). Lee’s teaching of the electrical connectors provide the benefit of eliminating quality control difficulties in dispensing fluids in order to obtain accurate and repeatable compositions of dispensed material (see Fig. 1; Abstract; Pg. 1, lines 8 – 12). Hogan and Lee are considered analogous art as they both are in the field of dispensing apparatus and methods for fluids such as paint, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the resin container and receptacle as taught by Hogan to incorporate teachings of Lee to provide a receptacle (244) including an upwardly extending electrical connector (215, 251; Pg. 2, lines 25 – 28) with contacts (251) and the resin container (209) including a downwardly extending electrical connector (214, 243; Pg. 2, lines 25 – 28) of the resin container (209) having an array of contact pads (243). Doing so would be advantageous for eliminating quality control difficulties in dispensing fluids in order to obtain accurate and repeatable compositions 
Furthermore, Lee fails to teach the upwardly extending electrical connector contacts (251) being spring loaded contacts that compress and engage the contact pads (243) of the downwardly extending electrical connector (214, 243; Pg. 2, lines 25 – 28) of the resin container (209). 
Braun teaches spring loaded contacts (5, 6; Fig. 3 – 4, 8 and 9) that compress and engage the contact pads (7, 8; see claim 4 and [0013]). Braun’s teachings of spring loaded contacts provide the benefit of achieving detection capability that allows for additional functionalities such as a heating device and/or a measuring device see [0014]). Lee and Braun are considered analogous art as they are both in the field of mixing/dispensing apparatus and methods that employ the use of electrical connectors, it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the upwardly extending electrical connector contacts (251) as taught by Lee to incorporate teachings of Braun to provide spring-loaded contacts that compress and engage the contact pads of downwardly extending electrical connector of the resin container. Doing so would be advantageous for detecting whether the contacts of the vessel and of the vessel receiving area are currently arranged in a separated position or in a contact position ([0013] and [0016]). Furthermore, this detecting capability provides the benefit of adding addition functionality to the mixing device such as a heating device and/or a measuring device, to a power supply of the kitchen appliance, wherein the kitchen appliance and/or the vessel have a positioning device, which is embodied to position the electric contacts of the vessel and the electric contacts of the vessel receiving area to one another (see [0014]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li (U.S. Patent No. 6,629,492 B1) teaches a juicer having a safe power connection function including a motor seat, a fixing ring, a container, an electric wire, a conductive switch, and a top cover. 
Leemhuis (U.S. Patent No. 9,360,769 B2) teaches a replaceable unit for an electrophotographic image forming device according to one embodiment includes a housing having a reservoir for storing toner and an outlet for exiting toner from the housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936.  The examiner can normally be reached on Mon. - Fri. (0800 - 1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 5712701487.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NOOR F AHMAD/Examiner, Art Unit 4181                                                                                                                                                                                                        
/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        9/2/2021